ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-07-12_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

ORDER OF 12 JULY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DE NORD c. ISLANDE)

MAINTIEN EN VIGUEUR DE MESURES
CONSERVATOIRES

ORDONNANCE DU 12 JUILLET 1973
Official citation:

Fisheries Jurisdiction (United Kingdom v. Iceland), Interim
Measures, Order of 12 July 1973, I.C.J. Reports 1973, p. 302.

Mode officiel de citation:

Compétence en matière de pêcheries (Royaume-Uni c. Islande),
mesures conservatoires, ordonnance du 12 juillet
1973, C.J. Recueil 1973, p. 302.

 

Nav: JO

 
12 JULY 1973
ORDER

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND vy. ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D’IRLANDE DU NORD c. ISLANDE)

MAINTIEN EN VIGUEUR DE MESURES
CONSERVATOIRES

12 JUILLET 1973
ORDONNANCE
302

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973 1973
12 juillet
Rôle général
n° 55
12 juillet 1973

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

MAINTIEN EN VIGUEUR
DE MESURES CONSERVATOIRES

ORDONNANCE

Présents: M. LACHS, Président; M. AMMOUN, Vice-Président; MM. For-
STER, GROS, BENGZON, PETRÉN, ONYEAMA, IGNACIO-PINTO,
DE CASTRO, MOROZOV, JIMÉNEZ DE ARÉCHAGA, sir Humphrey
WALDOCK, MM. NAGENDRA SINGH, RUDA, juges; M. AQUA-
RONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,

Vu l’article 61 du Règlement de la Cour de 1946,

Vu la requête enregistrée au Greffe de la Cour le 14 avril 1972, par
laquelle le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord a
introduit une instance contre la République d’Islande,

4
COMPÉTENCE PÊCHERIES (ORDONNANCE 12 VII 73) 303

Vu la demande en indication de mesures conservatoires du Royaume-
Uni, enregistrée au Greffe le 19 juillet 1972,

Vu l’ordonnance du 17 août 1972 par laquelle la Cour a indiqué des
mesures conservatoires en l'affaire,

Rend l’ordonnance suivante:

1. Vu la communication datée du 22 juin 1973, enregistrée au Greffe
le même jour, par laquelle l’agent du demandeur, se référant au para-
graphe 2 du dispositif de l’ordonnance de la Cour du 17 août 1972, qui
prévoit que la Cour réexaminera la question à la demande de l’une ou
Pautre Partie, a prié la Cour de confirmer que les mesures conservatoires
indiquées dans cette ordonnance resteront en vigueur jusqu’à ce que la
Cour ait rendu son arrêt définitif en l’affaire ou une nouvelle ordonnance;

2. Considérant que le Gouvernement islandais a été avisé par télé-
gramme de la communication du 22 juin 1973 dont copie lui a été simul-
tanément transmise par courrier aérien exprès ;

3. Considérant que, par télégramme du 2 juillet 1973, le Gouvernement
islandais a présenté des observations sur la demande formulée par l’agent
du demandeur dans sa communication du 22 juin 1973, qu’il a protesté
contre le maintien en vigueur des mesures conservatoires indiquées,
soutenu qu'il ne devrait pas être admis que des flottes de pêche très
mobiles menacent constamment de porter atteinte aux stocks de poisson
et mettent en danger le maintien en vie d’une économie fondée sur un
élément unique et conclu que la cristallisation de la situation dangereuse
actuelle pourrait causer un préjudice irréparable aux intérêts de la nation
islandaise ;

4. Vu l'arrêt du 2 février 1973, par lequel la Cour a dit qu'elle avait
compétence pour connaître de la requête déposée par le Gouvernement
du Royaume-Uni le 14 avril 1972 et statuer sur le fond du différend;

5. Vu l’ordonnance du 15 février 1973, par laquelle la Cour a fixé la
date d'expiration des délais pour la procédure écrite sur le fond;

6. Consciente de ce que des négociations ont eu lieu entre les Etats
intéressés afin de parvenir à un arrangement provisoire en attendant le
règlement définitif du différend ;

7. Considérant que les mesures provisoires indiquées par la Cour et
confirmées par la présente ordonnance n’excluent pas que les gouverne-
ments intéressés puissent parvenir à un arrangement provisoire fondé
sur des chiffres prévoyant, pour les prises de poisson, des limitations
autres que le maximum indiqué dans l’ordonnance de la Cour du 17
août 1972 et sur des restrictions connexes concernant les zones interdites
à la pêche, le nombre et le type des navires autorisés et les modalités de
contrôle des dispositions convenues;

8. Considérant que la Cour, en attendant l’arrêt définitif et en absence
d’un tel arrangement provisoire, doit toujours se préoccuper de sauve-
garder, par l’indication de mesures conservatoires, les droits qu’elle

5
COMPÉTENCE PÊCHERIES (ORDONNANCE 12 VII 73) 304

pourrait éventuellement reconnaître dans cet arrêt à l’une ou l’autre des
Parties;

En conséquence,
La Cour,
par onze voix contre trois,

Confirme que, sous réserve du pouvoir de révocation ou de modifica-
tion que l’article 61, paragraphe 7, du Règlement de 1946 confère à la
Cour, les mesures conservatoires indiquées au paragraphe 1 du dispositif
de l’ordonnance du 17 août 1972 resteront en vigueur jusqu’à ce que la
Cour ait rendu son arrêt définitif en l'affaire.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le douze juillet mil neuf cent soixante-treize, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
d’Islande, au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et au Secrétaire général de l'Organisation des Nations
Unies pour transmission au Conseil de sécurité.

Le Président,
(Signé) Manfred Lacus.

Le Greffier,
(Signé) S. AQUARONE.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'avais souscrit aux ordonnances de Ja Cour, en date du 17 août 1972,
accordant le bénéfice des mesures provisoires sollicitées d’une part par le
Royaume-Uni et d’autre part par la République fédérale d'Allemagne
dans le différend qui les oppose à l'Islande, mais je ne saurais faire de
même à l’occasion de la présente ordonnance. J’ai voté contre ladite or-
donnance et mon opposition est fondée sur les considérations qui suivent:

1. La Cour n’a pas à mon avis assez tenu compte des circonstances
survenues depuis la première ordonnance du 17 août 1972 pour confirmer
les mesures conservatoires édictées dans icelle.

A mon avis, compte tenu de l’article 61, paragraphe 7, de son Règle-
ment, la Cour devrait d’abord s'informer attentivement si les nouveaux
aspects du différend ne nécessitent pas sinon de rapporter du moins de
modifier la teneur de l’ordonnance du 17 août 1972.
COMPRÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 305

En effet, nul n’ignore que de multiples incidents ont eu lieu dans la zone
de pêche contestée entre les gardes-côtes islandais et les chalutiers battant
pavillon du Royaume-Uni et de l'Allemagne fédérale. Certains de ces in-
cidents revêtent à mes yeux suffisamment de gravité, tel par exemple
l’abordage de deux navires ou des coups de canon tirés par les gardes-
côtes islandais, pour autoriser la Cour d’user de son droit de modifier la
teneur de sa première décision.

2. Par ailleurs, ces incidents constituent à mes yeux autant de violations
flagrantes de part et d’autre du dispositif des ordonnances du 17 août
1972. Il y a donc lieu de revoir les mesures ordonnées et en édicter d’autres
touchant notamment la présence des bateaux de guerre.

Sans doute, l'ordonnance de ce jour est prise «sous réserve du pouvoir
de révocation ou de modification de la Cour» de l’article 61, paragraphe
7, de son Règlement, mais la reconduction des mesures conservatoires
ordonnées le 17 août 1972 jusqu'à ce que la Cour ait rendu son arrêt
définitif en l’affaire est grosse de risques, compte tenu de la tension exis-
tant à l’heure actuelle entre les litigants. Si d’autres incidents beaucoup
plus graves survenaient avant que l’arrét définitif n’intervienne, on pour-
rait reprocher à la Cour d’avoir manqué de vigilance.

Telles sont les considérations qui m'ont empêché de m'’associer à la
majorité de la Cour qui a souscrit à la présente ordonnance.

MM. Gros et PETRÉN, juges, joignent à l'ordonnance les exposés de
leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.
